                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION


     LEE ARNOLD and HEIDI ARNOLD,                  CV 19–61–BU–BMM–KLD


                         Plaintiffs,
     v.
     ALLIANZ GLOBAL RISKS US                               FINDINGS AND
     INSURANCE COMPANY, KESTREL                          RECOMMENDATION
     LEASING, LLC, and CAL ARNOLD,


                          Defendants.


          This matter is before the Court on Plaintiffs’ Motion to Remand. (Doc. 7.)

For the reasons stated below, the Court recommends the motion be granted and this

case be remanded to the Montana Eighteenth Judicial District Court, Gallatin

County.

I.        Background

          On October 31, 2019, Plaintiffs Lee Arnold and Heidi Arnold filed a

Complaint in state court alleging violation of the Montana Unfair Trade Practices

Act against Allianz Global Risks US Insurance Company (“Allianz”), and seeking

declaratory judgment against Allianz, Kestrel Leasing, LLC (“Kestrel”), and Cal

Arnold. (Doc. 6.) On December 8, 2019, Allianz removed the action to federal

                                            1
court under 28 U.S.C. § 1332 on the grounds that complete diversity exists and the

amount in controversy exceeds $75,000.00.

          This case arises from a small airplane crash that occurred on January 2, 2019

near Townsend, Montana. (Doc. 6 at 1.) Brothers Cal Arnold and Lee Arnold were

the only two occupants of the plane. Cal piloted the plane, which he owned

through Kestrel. Allianz insured Cal and Kestrel at the time of the crash.

          Cal and Lee survived the crash but suffered severe injuries. Lee has already

incurred over $300,000 in medical expenses due to his injuries. (Doc. 6 at 1.) As a

third-party claimant, Lee tendered his medical bills to Allianz. However, Lee

claims Allianz has paid less than $15,000 for his medical expenses. Lee argues

liability in this case is reasonably clear, and Allianz’s failure to promptly and fairly

settle his claims is a violation of Montana law. Lee requests declaratory judgment

against all parties and an award of compensatory and punitive damages against

Allianz.

          Plaintiffs’ motion to remand pursuant to 28 U.S.C. § 1447(d) is based on

lack of diversity. 1 Plaintiffs are Montana residents and Defendant Kestrel is a

Montana limited liability company. Cal is also a Montana resident and Allianz is a

California corporation with its principal place of business located in Illinois. (Doc.




1
    Plaintiffs do not dispute that the amount in controversy exceeds $75,000. (Doc. 8.)

                                                  2
1 at 4.) Allianz, however, removed this case to federal court on the grounds that

complete diversity exists. (Doc. 1.) Although the parties agree on each litigant’s

residency, Allianz argues Plaintiffs fraudulently joined Kestrel and Cal as

defendants to defeat diversity jurisdiction. (Doc. 1.)

II.   Discussion

      A.     Legal standards

      Federal district courts are “courts of limited jurisdiction.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Their jurisdictional scope

is empowered by the Constitution and federal statute. Kokkonen, 511 U.S. at 377.

Pursuant to 28 U.S.C. § 1332, Congress “has granted district courts original

jurisdiction in civil actions between citizens of different States” where the amount

in controversy exceeds $75,000.00. Exxon Mobil Corp. v. Allapattah Serv., Inc.,

545 U.S. 546, 552 (2005). Complete diversity of citizenship is required. “In a case

with multiple plaintiffs and multiple defendants, the presence in the action of a

single plaintiff from the same State as a single defendant deprives the district court

of original diversity jurisdiction over the entire action.” Exxon, 545 U.S. at 553.

      Fraudulent joinder is an exception to the complete diversity requirement.

Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). The court

may ignore a fraudulently joined defendant in considering whether diversity

jurisdiction has been established. Morris, 236 F.3d at 1067. However, “there is a


                                           3
general presumption against fraudulent joinder[.]” Hamilton Materials, Inc. v. Dow

Chemical Corp. 494 F.3d 1203, 1206 (9th Cir. 2007). The defendant must

demonstrate fraudulent joinder by clear and convincing evidence. Hamilton, 494

F.3d at 1206. The presumption against fraudulent joinder applies in addition to the

presumption against removal. Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d

1241, 1244 (9th Cir. 2009) (“any doubt about the right of removal requires

resolution in favor of remand.”). The removing defendant asserting fraudulent

joinder must therefore overcome both presumptions.

      B.     Cal and Kestrel were not fraudulently joined

      Allianz alleges the parties are completely diverse and removal is proper

because its principal place of business is in Illinois, Plaintiffs are citizens of

Montana, and the amount in controversy exceeds $75,000. (Doc. 1 at 3.) Allianz

acknowledges that Cal and Kestrel facially defeat complete diversity since they are

also Montana residents. Nevertheless, Allianz urges the Court to ignore Cal and

Kestrel because they were fraudulently joined. (Doc. 1 at 5.) For the following

reasons, the Court finds Cal and Kestrel are not fraudulent defendants.

      Courts consider a defendant to be fraudulently joined when “the plaintiff

fails to state a cause of action against a resident defendant, and the failure is

obvious according to the settled rules of the state.” Morris, 236 F.3d at 1067

(quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).


                                            4
Because there is a presumption against fraudulent joinder, the “defendant opposing

remand must show that there is no possibility that the plaintiff could prevail on any

cause of action it brought against the non-diverse defendant[.]” Rivas v. Target

Corp., 2019 WL 3237375, *2 (C.D. Cal. Jul. 18 2019) (quoting Padilla v. AT&T

Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009)). Any doubt as to whether the

plaintiff has stated a claim against the resident defendant “is ordinarily resolved in

favor of the retention of the cause in the state court.” Staley v. BNSF Ry. Co., 2015

WL860802, *2 (D. Mont. Feb. 27, 2015) (quoting Albi v. Street & Smith

Publications, 140 F.2d 310, 312 (9th Cir. 1944)).

      Allianz has not met its burden of showing that Plaintiffs cannot state a claim

against Cal and Kestrel. Allianz argues there is no justiciable controversy as to Cal

or Kestrel and therefore Plaintiffs’ declaratory judgment claim fails. (Doc. 12 at 3.)

In support of its argument, Allianz contends there are no genuine rights or interests

alleged in the complaint to adjudicate which involve Cal or Kestrel. However, Cal

and Kestrel are Allianz’s insureds and therefore clearly have genuine interests and

rights in the declaration of their insurance policy’s limits. St. Paul Fire & Marine

Ins. Co. v. Cumiskey, 665 P.2d 223, 227 (Mont. 1983) (declaratory action may be

used to determine “the validity, continuance, or coverage of an insurance policy; a

determination of the extent of liability; or a determination of the insurer’s duties

under the policy.”). Declaratory judgment would settle the obligations of Allianz


                                           5
and therefore provide “final judgment [to] one or more of the real parties in

interest[.]” Marshall v. Safeco Ins. Co. of Ill., 413 P.3d 828, ¶ 10 (Mont. 2018)

(discussing the test for determining whether a justiciable controversy exists).

       Additionally, Montana law requires the joinder of parties whose interests

would be affected by declaratory relief. Mont. Code Ann. § 27-8-301 (“When

declaratory relief is sought, all persons shall be made parties who have or claim

any interest in the declaration[.]”). Cal and Kestrel are insureds under Allianz’s

policy and their liability to Plaintiffs has not been resolved. They have an interest

in the determination of Allianz’s obligations under the policy because they may be

personally liable for any excess amounts due to Plaintiffs. Draggin’ Y Cattle Co.,

Inc. v. Junkermier, Clark, Campanella, Stevens, P.C., 439 P.3d 935, ¶ 22 (Mont.

2019) (“when an insurer improperly abandons its insured, the insured is justified in

taking steps to limit his or her personal liability.”) (quoting State Farm Mut. Auto.

Ins. Co. v. Freyer, 312 P.3d 403, at ¶ 34 (Mont. 2013)). The extent of Cal and

Kestrel’s liability to Plaintiffs is therefore directly tied to the claims in this action.

See also, Diamond State Ins. Co. v. Hard Times, Inc., 2014 WL 12591678, *2 (D.

Mont. Oct. 21, 2014) (the fact that defendant was not an insured and had no legal

interest covered by the policy indicated he was not a necessary party under Mont.

Code Ann. § 27-8-301) (emphasis added).




                                             6
      Finally, Cal and Kestrel are also proper parties under Montana Rule of Civil

Procedure 19. Pursuant to Rule 19, a person who “claims an interest relating to the

subject of the action and is so situated that disposing of the action in the person’s

absence may. . . impair or impede the person’s ability to protect the interest” must

be joined as a party to the action. M.R.Civ.P. 19(a)(1)(B)(i). “A court’s decision

as to whether a non-party must be included in a matter depends on the facts and

circumstances of the particular case[.] Williams v. Bd. of Cty. Com’rs of Missoula

Cty., 308 P.3d 88, ¶ 29 (Mont. 2013). The facts and circumstances of this case

support finding Cal and Kestrel were properly joined as defendants.

      As discussed, Mont. Code Ann. § 27-8-301 requires Cal and Kestrel to be

joined in this action as necessary parties. Additionally, in Geenough v. Safeco Ins.

Co., 2009 WL 159175, * 4 (D. Mont. Jan. 22, 2009) the court found a defendant to

be properly joined under similar circumstances. There, the joined defendant was a

necessary party in third-party claimant’s action against Safeco because the

defendant was Safeco’s insured and the alleged tortfeasor in the underlying action.

Greenough, 2009 WL 159175, * 3-4. Here, Cal and Kestrel are Allianz’s insureds

and, as the pilot and aircraft owner, the allegedly liable parties.

      For the foregoing reasons, Allianz’s argument that Plaintiffs joinder is

fraudulent because there is no justiciable controversy as to Cal and Kestrel is

unavailing. As discussed, Plaintiffs can state a claim for declaratory relief against


                                           7
Cal and Kestrel and are required by Montana law to join them as interested parties

to this action. Accordingly, Allianz has not met its burden to show by clear and

convincing evidence that Cal and Kestrel were fraudulently joined. This Court is

therefore without diversity jurisdiction over this matter, and the case must be

remanded to state court.

       C.    Costs

       Plaintiffs request the Court award them costs associated with Allianz’s

removal. “An order remanding the case may require payment of just costs . . .

incurred as a result of the removal.” 28 U.S.C. § 1447(c). An award of costs is

required “only where the removing party lacked an objectively reasonable basis for

seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

       The Court recommends that Plaintiffs not be awarded costs in this matter.

Allianz supported its arguments with persuasive authority and Cal and Kestrel had

not yet filed their answer at the time of removal, leading Allianz to suspect

fraudulent joinder. (Doc. 16.) Although remand is appropriate, the Court does not

find the removal was objectively unreasonable.

III.   Conclusion

       For the reasons explained above, the Court concludes that it is without

subject matter jurisdiction to adjudicate this matter. Accordingly,




                                          8
      IT IS RECOMMENDED that Plaintiffs’ motion to remand be GRANTED

and Plaintiffs’ request for costs be DENIED.

      NOW, THEREFORE, IT IS ORDERED that the Clerk shall serve a copy of

the Findings and Recommendation of the United States Magistrate Judge upon the

parties. The parties are advised that pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court and copies

served on opposing counsel within fourteen (14) days after entry hereof, or

objection is waived.

      DATED this 12th day of March, 2020.




                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                          9
